United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3704
                                   ___________

Michael Jacobson,                    *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * District of Nebraska.
Solid Waste Agency of Northwest      *
Nebraska,                            * [UNPUBLISHED]
                                     *
            Appellee.                *
                                ___________

                             Submitted: November 27, 2006
                                Filed: December 1, 2006
                                 ___________

Before RILEY, COLLOTON, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       Michael Jacobson appeals the district court’s1 adverse grant of summary
judgment in his 42 U.S.C. § 1983 action. Having carefully reviewed the record, we
agree with the district court that Jacobson’s claims are barred under Nebraska law
because he seeks to bring the same claims he brought, or could have brought, in his
prior state-court action. See Misischia v. St. John’s Mercy Health Sys., 457 F.3d 800,


      1
        The Honorable F.A. Gossett, III, United States Magistrate Judge for the
District of Nebraska, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).
804 (8th Cir. 2006) (preclusive effect of prior state-court judgment is governed by law
of state in which judgment was rendered), petition for cert. filed, (U.S. Nov. 2, 2006)
(No. 06-623); Carter v. Kansas City S. Ry. Co., 456 F.3d 841, 848 (8th Cir. 2006) (de
novo review); Eicher v. Mid America Fin. Inv. Corp., 702 N.W.2d 792, 809 (Neb.
2005) (elements of res judicata). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-